Citation Nr: 0816997	
Decision Date: 05/23/08    Archive Date: 06/04/08	

DOCKET NO.  05-39 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to service connection for a disability 
characterized by low back pain. 

4.  Entitlement to service connection for a disability 
characterized by bilateral knee pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to April 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  A chronic bilateral hearing loss is not shown to have 
been present in service, or at any time thereafter.

2.  Chronic tinnitus is not shown to have been present in 
service, or at any time thereafter.

3.  A chronic low back disability is not shown to have been 
present in service, or at any time thereafter.  

4.  A chronic knee disability is not shown to have been 
present in service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  A chronic low back disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  A chronic knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which consists, for the most part, of his 
service medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
bilateral hearing loss and tinnitus, as well as for chronic 
disabilities of his low back and both knees.  In pertinent 
part, it is contended that all of the disabilities in 
question had their origin during the veteran's period of 
active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis or an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores 
utilizing the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

In the present case, service medical records fail to 
demonstrate the presence of chronic hearing loss or tinnitus, 
or any chronic disability of the veteran's low back or knees.  
While at the time of a service entrance examination in April 
1985, there was present some apparent hearing loss in each of 
the veteran's ears, in a subsequent Screener's Checklist 
dated in March 1986, it was noted that the veteran exhibited 
no auditory abnormalities.  Moreover, inservice audiometric 
examinations dated in January 1987 and March 1989 were 
entirely within normal limits, with no evidence of either 
hearing loss or tinnitus.  

As regards the veteran's claimed low back disability, it 
would appear that, in October 1988, during the veteran's 
period of active military service, he was seen for a 
complaint of low back pain following lifting weights, 
resulting in a diagnosis of "low back pain."  However, that 
episode was, apparently, acute and transitory in nature, and 
resolved without residual disability.  In point of fact, the 
remainder of the veteran's service medical records are 
entirely negative for any evidence of low back complaints 
and/or problems.  Nor is there evidence of knee problems at 
any time during the veteran's period of active service.  

The Board observes that, in July 2006, in an attempt to 
assist him in the development of his claims, the veteran was 
scheduled for VA orthopedic and audiometric examinations.  
However, pertinent evidence of record is to the effect that 
the veteran failed to report for those examinations.  Based 
on the evidence currently of record, the Board is unable to 
reasonably associate the veteran's claimed hearing loss or 
tinnitus, or disabilities of the low back and knees, with any 
incident or incidents of his period of active military 
service.  Absent evidence of such chronic disability, the 
veteran's claims for service connection must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence  the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his 
possession which pertains to the claims.

The Board finds that the VCAA notice requirements regarding 
the issues presently under consideration have been satisfied 
by letters dated in June 2003 and March 2006.  In those 
letters, VA informed the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, and attempted to schedule him for VA 
compensation and pension examinations.  For such reasons, the 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claims.  The evidence of record provides sufficient 
information to adequately evaluate the claims, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for chronic tinnitus is denied.  

Service connection for a disability characterized by low back 
pain is denied.

Service connection for a disability characterized by 
bilateral knee pain is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


